                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    JULIE A. GOLDBERG, et al.,                                Case No. 2:18-CV-1053 JCM (NJK)
                 8                                             Plaintiff(s),                    ORDER
                 9            v.
               10     WELLS FARGO HOME MORTGAGE,
                      INC., et al.,
               11
                                                            Defendant(s).
               12
               13
                             Presently before the court is the matter of Goldberg et al v. Wells Fargo Mortgage, Inc
               14
                      MTC Financial et al, case no. 2:18-cv-01053-JCM-NJK.
               15
                             On January 4, 2018, plaintiffs Florine Goldberg, Julie Goldberg, and Stephen Goldberg
               16
                      (“plaintiffs”) filed a notice of voluntary dismissal of this action without prejudice. (ECF No. 73).
               17
                      Accordingly, the court hereby denies as moot all pending motions in this case. The court will also
               18
                      dismiss this action in its entirety, without prejudice.
               19
                             Accordingly,
               20
                             IT IS HEREBY ORDERED that defendant Wells Fargo Mortgage, Inc.’s (“Wells Fargo”)
               21
                      motion to dismiss (ECF No. 36) be, and the same hereby, is DENIED as moot.
               22
                             IT IS FURTHER ORDERED that Wells Fargo’s second motion to dismiss (ECF No. 39)
               23
                      be, and the same hereby, is DENIED as moot.
               24
                             IT IS FURTHER ORDERED that plaintiffs’ motion to amend complaint (ECF No. 60) be,
               25
                      and the same hereby, is DENIED as moot.
               26
                             IT IS FURTHER ORDERED that plaintiffs’ motion to strike (ECF No. 67) be, and the
               27
                      same hereby, is DENIED as moot.
               28

James C. Mahan
U.S. District Judge
                1     IT IS FURTHER ORDERED that this action is DISMISSED, without prejudice.
                2     The clerk of court is instructed to close the case accordingly.
                3     DATED January 9, 2019.
                4                                           __________________________________________
                                                            UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                           -2-
